[Cite as State v. Queen, 2022-Ohio-4735.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                  SCIOTO COUNTY

STATE OF OHIO,                               :    Case No. 22CA3978
                                             :
        Plaintiff-Appellee,                  :
                                             :
        v.                                   :    DECISION AND JUDGMENT
                                             :    ENTRY
ARNOLD QUEEN, II,                            :
                                             :
        Defendant-Appellant.                 :     RELEASED: 12/21/2022

                                        APPEARANCES:

Shane A. Tieman, Scioto County Prosecuting Attorney, and Jay Willis, Scioto
County Assistant Prosecuting Attorney, Portsmouth, Ohio for Appellee.

Arnold Queen, II, Appellant, Pro Se.


Wilkin, J.

        {¶1} Arnold Queen, II (“Queen”) appeals the judgment of the Scioto

County Court of Common Pleas that denied his petition for post-conviction relief

without holding a hearing. The state of Ohio (“state”) has filed a brief in

opposition.

        {¶2} Queen asserts a single assignment of error: “The lower court abused

its discretion when it denied appellant’s petition for postconviction relief without

first holding an evidentiary hearing as the issue is not in the record and should

have been decided with a hearing, depriving the appellant adequate procedural

due process of law.”

        {¶3} The state claims that Queen’s guilty plea included agreed,

consecutive sentences. The state claims that Queen’s agreed sentence is not
Scioto App. No. 22CA3978                                                               2


appealable under R.C. 2953.08(D)(1). It further claims that Queen’s guilty plea

waived all his rights that occurred prior to the plea, except for an allegation that

he did not voluntarily enter the plea, which he did not assert.

       {¶4} The state points out that Queen has “offered no specific facts or

evidence to support his claim.” It also maintains that the trial court did make the

findings required under R.C. 2929.14 to impose consecutive sentences.

       {¶5} The state maintains that Queen’s counsel negotiated a plea with an

agreed sentence of 12 to 15 years, which is significantly less than the 22 to 33-

year prison term that he could have received had he rejected the plea.

       {¶6} The state concludes that Queen has not shown that his counsel’s

representation failed to meet the standard of objective reasonableness.

Therefore, the state argues that the trial court’s decision denying Queen’s

petition should be affirmed without a hearing.

       {¶7} Having reviewed the arguments, the applicable law, and the record,

we overrule Queen’s assignment of error and affirm the trial court’s judgment that

denied his petition.

                                      BACKGROUND

       {¶8} On September 22, 2020, the state charged Queen with the following:

(1) two counts of aggravated vehicular homicide, each in violation of R.C.

2903.06(A)(1)(a) and 2903.06(B)(2)(b)(i), first-degree felonies; (2) one count of

operating a vehicle under the influence of alcohol, a drug of abuse or a

combination of them in violation of R.C. 4511.19(A)(1)(a) and 4511.19(G)(1)(a), a

first-degree misdemeanor; and (3) one count of driving under suspension or in
Scioto App. No. 22CA3978                                                              3


violation of license restriction in violation of R.C. 4510.11(A) and 4510.11(D)(1),

also a first-degree misdemeanor. Queen pleaded not guilty.

        {¶9} During a pre-trial hearing on August 31, 2021, the parties informed

the court that they had reached a plea agreement. Consequently, the court

proceeded with a change of plea hearing. According to the trial court’s entry

accepting Queen’s guilty plea, the court engaged in a colloquy with Queen during

which

         [he] was advised by the Court of the charge or charges and of all
         constitutional rights, and the penalty provided by law, that the
         defendant was presumed innocent and that such presumption
         continues unless proven guilty beyond a reasonable doubt.
         Defendant said that the defendant’s acts were free and voluntary
         acts, whereupon the court found that defendant’s rejection of all
         rights was voluntarily, intelligently and knowingly made by the
         defendant.

        {¶10} Sentencing was set for September 24, 2021. Queen signed a

document titled “MAXIMUM PENALTY,” which stated that he understood that

Counts 1 and 2 each required a mandatory prison term of 11 to 16 and one-half

years, and Counts 3 and 4 could each result in 180 days in jail. He also signed a

second document titled “WAIVER of RIGHTS,” that stated that he understood the

charges against him and “the penalty provided by law” and that by pleading guilty

to those charges he was waiving his constitutional trial rights.

        {¶11} At the sentencing hearing, the trial court imposed the following

sentence: (1) a mandatory minimum of six years to a maximum of nine years in

prison on Count 1, (2) a mandatory six years in prison on Count 2, (3) six months

in jail on Count 3; and (4) six months in jail on Count 4. The court ordered the

prison terms for Counts 1 and 2 to be served consecutive to one another for an
Scioto App. No. 22CA3978                                                                 4


aggregate prison term of a minimum of 12 years to a maximum of 15 years with

12 of those years being mandatory. The court also ordered the misdemeanor jail

sentences for Counts 3 and 4 to run consecutive to each other for an aggregate

sentence of twelve months of incarceration in jail, but to be served concurrent to

the felony sentences. Finally, the entry stated: “This sentence, pursuant to

O.R.C. 2953.08(D), IS an AGREED SENTENCE.” Queen did not file a direct

appeal, and his 30-day appeal window expired.

       {¶12} On December 20, 2021, Queen filed a “petition to vacate or set

aside sentence” pursuant to R.C. 2953.21. The petition alleged that the trial

court did not make the findings required by R.C. 2929.14 when it imposed

consecutive sentences. Thus, Queen maintained that his trial counsel was

ineffective for failing to object to the trial court’s failure to make those findings.

       {¶13} The trial court denied Queen’s petition without holding a hearing.

The court found that Queen entered a plea agreement that included agreed,

consecutive sentences. The court determined that it made the findings required

by R.C. 2929.14 when imposing consecutive sentences and Queen was aware of

the maximum penalties he could receive. The court further found there was

nothing for Queen’s “trial counsel to object to.” Trial counsel negotiated a plea

for Queen that included a sentence that was “a substantial reduction in the

penalty that he could have received.” It is this judgment that Queen appeals.

                              ASSIGNMENT OF ERROR

       THE LOWER COURT ABUSED ITS DISCRETION WHEN IT DENIED
       APPELLANT’S PETITION FOR POSTCONVICTION RELIEF WITHOUT
       FIRST HOLDING AN EVIDENTIARY HEARING AS THE ISSUE IS NOT
       IN THE RECORD AND SHOULD HAVE BEEN DECIDED WITH A
Scioto App. No. 22CA3978                                                                  5


       HEARING, DEPRIVING THE APPELLANT ADEQUATE PROCEDURAL
       DUE PROCESS OF LAW.

       {¶14} Queen argues that the trial court abused its discretion when it

denied his petition for post-conviction relief without holding a hearing. He asserts

that the trial court did not make the “courses of conduct” finding required by R.C.

2929.14(C)(4)(b), which sets out findings a court must make before it can order

sentences to be served consecutively. Queen claims that his trial counsel was

ineffective for failing to object to the trial court’s order that his sentences were to

be served consecutively. Queen maintains that the evidence supporting his

claim is “dehor[s] the record.” Finally, Queen alleges that “there is absolutely

nothing in the waiver of jury trial or plea change that stipulates the Appellate

agreed to a twelve-year sentence.”

                                             LAW

                                   A. Standard of Review

       {¶15} “[W]e review decisions granting or denying a postconviction relief

petition filed pursuant to R.C. 2953.21 under an abuse of discretion

standard.” State v. Blanton, 4th Dist. Adams No. 19CA1096, 2020-Ohio-7018, ¶

7, citing State v. Smith, 4th Dist. Highland No. 19CA16, 2020-Ohio-116, at ¶

16; State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, at ¶

58. “A trial court abuses its discretion when its decision is unreasonable,

arbitrary, or unconscionable.” State v. Knauff, 4th Dist. Adams No. 13CA976,

2014-Ohio-308, ¶ 19, citing Cullen v. State Farm Mut. Auto Ins. Co., 137 Ohio

St.3d 373, 2013-Ohio-4733, 999 N.E.2d 614, at ¶ 19.
Scioto App. No. 22CA3978                                                                6


       {¶16} “In a petition for post-conviction relief, which asserts ineffective

assistance of counsel, the petitioner bears the initial burden to submit evidentiary

documents containing sufficient operative facts to demonstrate the lack of

competent counsel and that the defense was prejudiced by counsel's

ineffectiveness.” State v. Jackson, 64 Ohio St. 2d 107, 413 N.E.2d 819 (1980) at

the syllabus.

       {¶17} “A criminal defendant seeking to challenge a conviction through a

petition for postconviction relief is not automatically entitled to an evidentiary

hearing.” State v. Jayjohn, 4th Dist. Vinton No. 2021-Ohio-2286, ¶ 11, citing

State v. Calhoun, 86 Ohio St. 3d 279, 282, 714 N.E.2d 905 (1999), citing State v.

Cole, 2 Ohio St.3d 112, 443 N.E.2d 169 (1982). “Before granting an evidentiary

hearing, the trial court must determine whether substantive grounds for relief

exist. R.C. 2953.21(D). In making such a determination, the court shall consider

the petition, supporting affidavits, documentary evidence, and all the files and

records from the case.” State v. Smith, 4th Dist. Highland No. 19CA16, 2020-

Ohio-116, ¶ 18, citing Calhoun at 282.

        {¶18} “Substantive grounds for relief exist and a hearing is warranted if

the petitioner produces sufficient credible evidence that demonstrates the

petitioner suffered a violation of the petitioner's constitutional rights.” In re B.C.S.,

4th Dist. Washington No. 07CA60, 2008-Ohio-5771, ¶ 11, citing Calhoun at 282-

283. The petitioner must also prove that those errors resulted in prejudice. Id.

“A court may dismiss a petition for postconviction relief without a hearing when

the petitioner fails to submit evidentiary material ‘demonstrat[ing] that petitioner
Scioto App. No. 22CA3978                                                               7


set forth sufficient operative facts to establish substantive grounds for relief.’ ”

(Brackets sic.). Jayjohn, 4th Dist. Vinton No. 2021-Ohio-2286, ¶ 12, quoting

Calhoun at paragraph two of the syllabus.

                           B. Ineffective Assistance of Counsel

       {¶19} “The post-conviction relief statute, R.C. 2953.21, provides a remedy

for a collateral attack upon judgments of conviction claimed to be void or voidable

under the United States or the Ohio Constitution.” State v. McCain, 4th Dist.

Pickaway No. 4CA27, 2005-Ohio-4952, ¶ 9, citing R.C. 2953.21(A)(1); State v.

Hatton, 4th Dist. Pickaway No. 00CA10, 2000 WL 1152236 (Aug. 4, 2000).

In his petition for post-conviction relief, Queen maintained that he was deprived

of his constitutional right to effective assistance of counsel. “To establish

constitutionally ineffective assistance of counsel, a defendant must show (1) that

his counsel's performance was deficient and (2) that the deficient performance

prejudiced the defense and deprived him of a fair trial.” State v. Jarrell, 2017-

Ohio-520, 85 N.E.3d 175, ¶ 48 (4th Dist.), citing Strickland v. Washington, 466

U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “ ‘In order to

show deficient performance, the defendant must prove that counsel’s

performance fell below an objective level of reasonable representation. To show

prejudice, the defendant must show a reasonable probability that, but for

counsel's errors, the result of the proceeding would have been different.’ ”

State v. Jones, 2018-Ohio-239, 104 N.E.3d 34, ¶ 21 (4th Dist.), quoting State v.

Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, at ¶ 95.
Scioto App. No. 22CA3978                                                                 8


“ ‘Failure to establish either element is fatal to the claim.’ ” Id., quoting State v.

Jones, 4th Dist. Scioto No. 06CA3116, 2008-Ohio-968, ¶ 14.

       {¶20} “When considering whether trial counsel's representation amounts

to deficient performance, ‘a court must indulge a strong presumption that

counsel's conduct falls within the wide range of reasonable professional

assistance[.]’ ” State v. Gaffin, 4th Dist. Adams No. 16CA1027, 2017-Ohio-2935,

¶ 30, quoting Strickland, at 689. “[A] defendant bears the burden to show

ineffectiveness by demonstrating that counsel's errors were so serious that he or

she failed to function as the counsel guaranteed by the Sixth Amendment.” Id.,

citing State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶

61.

                                          ANALYSIS

                            A. Ineffective Assistance of Counsel

       {¶21} A careful reading of Queen’s petition for post-conviction relief

reveals that his only allegation was that his counsel was ineffective for failing to

object to the trial court’s imposition of consecutive sentences because the court

did not make the findings required by R.C. 2929.14(C)(4). In his appeal, he now

seems to claim that his plea did not include an agreed sentence. He maintains

“that there is absolutely nothing in the waiver of jury trial or plea change that

stipulates the Appellate agreed to a twelve-year sentence.”

       {¶22} “Generally, a trial court must make certain findings prior to imposing

consecutive sentences. R.C. 2929.14(C)(4).” State v. Billiter, 2018-Ohio-733,

106 N.E.3d 785, ¶ 33 (4th Dist.). However, “ ‘[i]f a jointly recommended sentence
Scioto App. No. 22CA3978                                                             9


includes nonmandatory consecutive sentences and the trial judge fails to make

the consecutive-sentence findings set out in [former] R.C. 2929.14(E)(4) [now

found in R.C. 2929.14(C)(4)], the sentence is nevertheless “authorized by law[.]” ’

” Id. at ¶ 34, quoting State v. Sergent, 148 Ohio St.3d 94, 2016-Ohio-2696, 69

N.E.3d 627, ¶ 30, 36.

       {¶23} We start by recognizing that the court made the findings required by

R.C. 2929.14(C)(4) authorizing it to impose consecutive sentences.

Furthermore, to the extent that Queen’s guilty plea included agreed, consecutive

sentences, it was “authorized by law,” irrespective of whether the trial court made

the R.C. 2929.14(C)(4) findings. Consequently, Queen’s counsel’s failure to

object to the agreed sentences solely because the trial court did not make R.C.

2929.14(C)(4) findings was within the “range of reasonable professional

assistance” because the sentence was authorized by law.

       {¶24} Queen further argues that his plea agreement did not include the

agreed, consecutive sentences. In support, he maintains that “there is absolutely

nothing in the waiver of jury trial or plea change that stipulates the Appellate

agreed to a twelve-year sentence.”

       {¶25} Queen is correct that neither his waiver of jury trial, nor the entry

adopting his plea, references an agreed sentence. However, the absence of any

reference to an agreed sentence in those documents is not necessarily indicative

that a plea does not include an agreed sentence. Specifics of plea agreements,

including agreed sentences, are discussed during plea hearings. See State v.

Rue, 9th Dist. Summit No. 27622, 2015-Ohio-4008, ¶ 7 (“A review of the
Scioto App. No. 22CA3978                                                                 10


transcript from the plea colloquy reveals that the assistant prosecutor stated that

the parties had reached a plea agreement that included an agreed sentence.

Defense counsel stated that ‘we are going to join in the recommendation for the

ten years consecutive on each count understanding that it will be a 20-year term.’

”). As we mentioned supra, the trial court held a plea hearing in this case.

However, there is no transcript of that hearing in the record for us to review.

       {¶26} “[I]t is the duty of the appellant to provide a transcript for appellate

review.” State v. Hess, 2014-Ohio-3193, 17 N.E.3d 15, ¶ 42 (4th Dist.),

citing Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 383.

“Appellant must request in writing from the reporter a complete transcript or

a transcript of such parts of the proceedings deemed necessary for inclusion in

the record and shall file a copy of said order with the clerk ‘[a]t the time of filing

the notice of appeal.’ ” Wilkinson v. Stirr, 4th Dist. Highland No. 797, 1992 WL

308272 (Oct. 14, 1992), fn1, quoting App.R. 9(B). If an appellant fails “to

provide this Court with the transcript of the change of plea hearing, we have

nothing to pass upon and must, instead, presume the regularity and validity of

the proceedings below.” State v. Crawford, 4th Dist. Scioto No. 16CA3778,

2018-Ohio-2166, ¶ 13.

       {¶27} In the instant case, Queen’s notice of appeal did not request a

transcript of the plea hearing. Consequently, there is no transcript of the hearing

in the record. Absent this transcript, there is nothing for us to review aside from

Queen’s bald assertions, so we must presume the regularity and validity of the

plea proceedings in the trial court. The trial court’s sentencing entry expressly
Scioto App. No. 22CA3978                                                             11


states that the consecutive service of his prison and jail terms is part of Queen’s

“agreed sentence.” Therefore, we find that Queen’s guilty plea included agreed,

consecutive sentences. As a result, Queen’s counsel was not ineffective in

failing to object.

       {¶28} For the aforementioned reasons, we find Queen has failed to set

forth “sufficient operative facts” to establish that his trial counsel’s representation

was ineffective. Rather, presuming the regularity of the proceedings, Queen’s

counsel negotiated an arguably favorable plea agreement for him. Therefore, we

find that the trial court’s denial of Queen’s petition without holding a hearing was

not unreasonable, arbitrary, or unconscionable. Accordingly, the trial court did

not abuse its discretion in denying Queen’s petition without holding a hearing.

                                  B. Res Judicata

       {¶29} Even assuming for argument’s sake that Queen’s claim that

his counsel was ineffective had merit, “ ‘[t]he proper time to raise an

ineffective assistance of trial counsel argument is on direct appeal of the

original conviction and sentence.’ ” State v. Dawson, 4th Dist. Pickaway

No. 18CA17, 2019-Ohio-2758, ¶ 11, quoting State v. Brown, 4th Dist.

Scioto No. 16CA3770, 2017-Ohio-4063, ¶ 26.

         “A claim of ineffective assistance of counsel presented in a post-
         conviction petition may be dismissed under the doctrine of res
         judicata when the petitioner, represented by new counsel on direct
         appeal, has failed to raise on appeal the issue of trial counsel's
         competence and the issue could fairly have been determined
         without evidence dehors the record.”

State v. McKnight, 4th Dist. Vinton No. 07CA665, 2008-Ohio-2435, ¶ 30,
quoting State v. Sowell, 73 Ohio App.3d 672, 676, 598 N.E.2d 136 (1st Dist.
1999).
Scioto App. No. 22CA3978                                                             12



“A petitioner can overcome the res judicata bar to post-conviction relief only if he

presents competent, relevant, and material evidence dehors, or outside, the

record.” State v. Lawson, 10th Dist. Franklin No. No. 02AP-148, 2002-Ohio-

3329, ¶ 15, citing State v. Lawson, 103 Ohio App.3d 307, 315, 659 N.E.2d 362

(12th Dist. 1995).

       {¶30} Queen maintains his trial counsel “failed to object to the trial Court’s

prejudicial error, thus making no mention in the record of an objection being an

issue dehor[s] the record.” Queen misunderstands the meaning of “dehors the

record” in the context of post-conviction relief. Only when evidence exists solely

outside the record, can the petitioner overcome res judicata and file a petition for

post-conviction relief. Queen fails to identify any evidence outside the record that

would support his claim that his counsel’s failure to object was deficient

representation.

       {¶31} Accordingly, res judicata precluded Queen from raising his

ineffective assistance of counsel claim in his petition for postconviction relief.



                                       CONCLUSION

       {¶32} In sum, Queen has failed to show that his counsel was ineffective by

demonstrating that counsel's errors were so serious that he or she failed to

function as the counsel guaranteed by the Sixth Amendment. Rather, it appears

that his counsel negotiated a plea that included agreed consecutive sentences

that in aggregate resulted in less incarceration than he could have received if he

rejected the plea. Ultimately, Queen has failed to prove his counsel was
Scioto App. No. 22CA3978                                                            13


ineffective and we presume the validity of his plea including the agreed

consecutive sentences. Having overruled Queen’s sole assignments of error,

and found that any relief is also barred by res judicata, we affirm the trial court’s

judgment entry denying his petition for postconviction relief.



                                                          JUDGMENT AFFIRMED.
Scioto App. No. 22CA3978                                                             14


                                JUDGMENT ENTRY

       It is ordered that the JUDGMENT IS AFFIRMED and appellant shall pay
the costs.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the
Scioto County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL
HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS
COURT, it is temporarily continued for a period not to exceed 60 days upon the
bail previously posted. The purpose of a continued stay is to allow Appellant to
file with the Supreme Court of Ohio an application for a stay during the pendency
of proceedings in that court. If a stay is continued by this entry, it will terminate at
the earlier of the expiration of the 60-day period, or the failure of the Appellant to
file a notice of appeal with the Supreme Court of Ohio in the 45-day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court
of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal prior to
expiration of 60 days, the stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Hess, J.: Concur in Judgment and Opinion.

                                                 For the Court,


                                            BY: ________________________
                                                Kristy Wilkin, Judge




                               NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.